I dissent to the applicability of the proposition of law stated in paragraph 6 of the syllabus.
As the majority view it, the debtor is entitled to avoid payment of interest because, as it appears to the majority, the creditor, the state, would accept payment for that part of the royalty oil over which there was no controversy only on condition that its claim to the balance would not be prejudiced by acceptance of such payment. My difficulty in so concluding is that it does not appear to me that the state refused to accept payment for the five-eighths of the one-fourth royalty oil only on condition stated. I cannot treat as true the evidence of the witnesses for the Phillips Petroleum Company and reject as untrue the testimony of the Attorney General. I think all are bound by the law rule so as to prevent this court from weighing the evidence and arriving at a finding different from that of the trial court.
This controverted question of fact was before the trial court on conflicting evidence. The trial court held in favor of the state. I would sustain that finding.
On the other hand, if this case is to be treated as one in accounting, and therefore in the nature of an equitable proceeding, the majority view upon this issue should be predicated on the weight of the conflicting evidence.